Exhibit 10.4

 

TORNIER N.V. 2010 INCENTIVE PLAN

STOCK GRANT CERTIFICATE

(IN THE FORM OF A RESTRICTED STOCK UNIT)

 

Tornier N.V., a public limited liability company organized under the laws of The
Netherlands (the “Company”), in accordance with the Tornier N.V. 2010 Incentive
Plan (the “Plan”), hereby grants a Stock Grant to
                              , who shall be referred to as “Grantee”, of
                 shares in the form of a restricted stock unit, which grant and
the issuance of such shares shall be subject to all of the terms and conditions
set forth in this Stock Grant Certificate and in the Plan.  This grant has been
made as of                           , 201[  ], which shall be referred to as
the “Grant Date”.

 

 

 

TORNIER N.V.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Douglas W. Kohrs

 

 

 

Title: President and Chief Executive Officer

 

TERMS AND CONDITIONS

 

1.             Plan and Stock Grant Certificate.  This Stock Grant is subject to
all of the terms and conditions set forth in this Stock Grant Certificate and in
the Plan. If a determination is made that any term or condition set forth in
this Stock Grant Certificate is inconsistent with the Plan, the Plan shall
control.  All of the capitalized terms not otherwise defined in this Stock Grant
Certificate shall have the same meaning in this Stock Grant Certificate as in
the Plan.  A copy of the Plan and the prospectus for the Plan have been
delivered to Grantee together with this Stock Grant Certificate.

 

2.             Shareholder Status.  Grantee shall have no rights as a
shareholder of the Company with respect to the shares of Stock subject to this
Stock Grant until such shares have been issued pursuant to Section 3 of this
Stock Grant Certificate.  Notwithstanding the generality of the foregoing,
Grantee shall not be entitled to vote any of the shares of Stock subject to this
Stock Grant until such shares have been issued pursuant to Section 3 of this
Stock Grant Certificate or receive any dividends declared prior to the issuance
of such shares or otherwise exercise any incidents of ownership with respect to
such shares of Stock until such shares have been issued pursuant to Section 3 of
this Stock Grant Certificate.

 

3.             Vesting and Conditions to Issuance of Shares; Forfeiture.

 

(a)           Vesting and Conditions to Issuance of Shares.  Subject to the
other provisions of this Stock Grant Certificate, Grantee’s interest in the

 

--------------------------------------------------------------------------------


 

Stock subject to this Stock Grant shall vest and the shares of Stock subject to
this Stock Grant shall be issued in such increments and at such times as
follows:

 

(1)           Grantee’s interest in [                ] of the shares of Stock
subject to this Stock Grant shall vest and such shares of Stock shall be issued
and become nonforfeitable on [                ];

 

(2)           Grantee’s interest in an additional [                ] of the
shares of Stock subject to this Stock Grant shall vest and such shares of Stock
shall be issued and become nonforfeitable on [                ];

 

(3)           Grantee’s interest in an additional [                ] of the
shares of Stock subject to this Stock Grant shall vest and such shares of Stock
shall be issued and become nonforfeitable on [                ]; and

 

(4)           Grantee’s interest in all remaining shares of Stock subject to
this Stock Grant shall vest and such remaining shares of Stock shall be issued
and become nonforfeitable on [                ].

 

(b)           Forfeiture of Rights to Receive Unissued Shares.

 

(1)           If Grantee’s continuous employment or service relationship
(including service as an employee and as a consultant) with the Company
terminates for any reason whatsoever before his or her interest in all of the
shares of Stock subject to this Stock Grant have vested and become issuable
under Section 3(a), then Grantee shall (except as provided in Section 12 of the
Plan) forfeit his or her rights to receive all of the remaining shares of Stock
subject to this Stock Grant that have not vested and been issued as of the date
Grantee’s employment or service relationship with the Company so terminates.

 

(2)           Notwithstanding Section 3(b)(1), if Grantee’s employment with the
Company terminates before his or her interest in all of the shares of Stock
subject to this Stock Grant have vested and become issuable under
Section 3(a) but Grantee at such time then becomes an independent consultant to
the Company, Grantee’s rights under this Stock Grant Certificate shall continue
to vest in accordance with Section 3(a) so long as Grantee continues to provide
services to the Company and such change in status does not constitute a

 

2

--------------------------------------------------------------------------------


 

“separation from service” under Section 409A of the Internal Revenue Code.

 

(3)           Except in instances where he or she becomes an independent
consultant to the Company as provided in clause (2) above, Grantee’s employment
termination date shall mean the last day that Grantee actively performs services
in an employer-employee relationship for the Company, without regard to the
reason for Grantee’s cessation of service and without regard to any advance
notice period as may be otherwise provided under local law.

 

(c)           Affiliates.  For purposes of this Stock Grant Certificate, any
reference to the Company shall include any Affiliate of the Company, and a
transfer of employment or service relationship between the Company and any
Affiliate of the Company or between any Affiliate of the Company shall not be
treated as a termination of employment or service relationship under the Plan or
this Stock Grant Certificate.

 

(d)           Effect of Actions Constituting Cause or Adverse Action.  If
Grantee is determined by the Committee, acting in its sole discretion, to have
taken any action that would constitute Cause or an Adverse Action during or
within one (1) year after the termination of employment or other service with
the Company, irrespective of whether such action or the Committee’s
determination occurs before or after termination of Grantee’s employment or
other service with the Company and irrespective of whether or not Grantee was
terminated as a result of such Cause or Adverse Action, (i) all rights of
Grantee under this Stock Grant Certificate shall terminate and be forfeited
without notice of any kind, and (ii) the Committee in its sole discretion shall
have the authority to rescind this Stock Grant and to require Grantee to pay to
the Company, within ten (10) days of receipt from the Company of notice of such
rescission, any amount received or the amount of any gain realized as a result
of such rescission (including any dividend equivalents paid or other
distributions made with respect to this Stock Grant).  The Company shall be
entitled to withhold and deduct from future wages of Grantee (or from other
amounts that may be due and owing to Grantee from the Company) or make other
arrangements for the collection of all amounts necessary to satisfy such payment
obligations.  This Section 3(d) shall not apply following a Change in Control.

 

(e)           Clawback Policy.  This Stock Grant and the shares of Stock
issuable pursuant to this Stock Grant are subject to forfeiture to or clawback
by the Company to the extent required and allowed by

 

3

--------------------------------------------------------------------------------


 

law, including the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and the Sarbanes Oxley Act of 2002 and any implementing rules and
regulations promulgated thereunder, and pursuant to any forfeiture, clawback or
similar policy of the Company, as such laws, rules, regulations and policy may
be in effect from time to time.

 

(f)            Sale of Business Unit.  The Committee, in connection with the
sale of any Affiliate, division or other business unit of the Company, may,
within the Committee’s sole discretion, take any or all of the following actions
if this Stock Grant or the rights under this Stock Grant will be adversely
affected by such transaction:

 

(1)           accelerate the time Grantee’s interest in the Stock subject to
this Stock Grant will vest and the shares of Stock subject to this Stock Grant
will be issued under Section 3(a), or

 

(2)           provide for vesting after such sale or other disposition, or

 

(g)           EU Age Discrimination Rules.  If Grantee is a local national of
and is employed in a country that is a member of the European Union, the grant
of the Stock Grant and the terms and conditions governing the Stock Grant are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”).  To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Terms and Conditions is
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.

 

4.             Change in Control.  If there is a Change in Control of the
Company, this Stock Grant shall be subject to the provisions of Section 12 of
the Plan with respect to such Change in Control.

 

5.             Issuance of Shares; Book-Entry or Stock Certificates.

 

(a)           Share Settlement.  As soon as practicable after each date as of
which shares of Stock subject to this Stock Grant become vested pursuant to
Section 3, the Company shall direct its transfer agent to issue such number of
shares of Stock in the name of Grantee in book entry or to issue one or more
physical stock certificates representing such shares in the name of Grantee.

 

(b)           Cash Settlement.  Notwithstanding anything in this Stock Grant
Certificate to the contrary, the Company may, in its sole discretion,

 

4

--------------------------------------------------------------------------------


 

settle all or a portion of this Stock Grant in the form of a cash payment to the
extent settlement in shares of Stock is prohibited under local law, or would
require Grantee and/or the Company to obtain the approval of any governmental
and/or regulatory body in Grantee’s country of residence (or country of
employment, if different).  Alternatively, the Company may, in its sole
discretion, settle all or a portion of this Stock Grant in the form of shares of
Stock but require an immediate sale of such shares of Stock (in which case, this
Stock Grant Certificate shall give the Company the authority to issue sales
instructions on Grantee’s behalf).

 

(c)           Repatriation; Compliance with Laws.  As a condition of the grant
of this Stock Grant, Grantee agrees to repatriate all payments attributable to
the Stock Grant in accordance with local foreign exchange rules and regulations
in Grantee’s country of residence (and country of employment, if different).  In
addition, Grantee agrees to take any and all actions, and consents to any and
all actions taken by the Company and its Affiliates, as may be required to allow
the Company and its Affiliates to comply with local laws, rules and regulations
in Grantee’s country of residence (and country of employment, if different). 
Finally, Grantee agrees to take any and all actions that may be required to
comply with his or her personal legal and tax obligations under local laws,
rules and regulations in Grantee’s country of residence (and country of
employment, if different).

 

6.             Non-Transferable.  No rights granted under this Stock Grant
Certificate shall be transferable by Grantee other than by will or by the laws
of descent and distribution.

 

7.             Other Laws.  The Company shall have the right to refuse to issue
to Grantee or transfer shares of Stock subject to this Stock Grant if the
Company acting in its absolute discretion determines that the issuance or
transfer of such shares of Stock might violate any applicable law or regulation.

 

8.             Income Tax and Social Insurance Contributions Withholding.

 

(a)           Regardless of any action the Company takes with respect to any or
all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), Grantee acknowledges that the ultimate
liability for all Tax-Related Items legally due by Grantee is and remains
Grantee’s responsibility and that the Company: (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Grant, including the grant of the Stock Grant, the
vesting of the Stock Grant, and the settlement of the

 

5

--------------------------------------------------------------------------------


 

Stock Grant; and (ii) does not commit to structure the terms of the Stock Grant
or any aspect of the Stock Grant to reduce or eliminate Grantee’s liability for
Tax-Related Items.

 

(b)           Grantee’s acceptance of this Stock Grant constitutes Grantee’s
agreement to execute and deliver to the Company a Tax Withholding Payment
Authorization in substantially the form attached as Exhibit A to this Stock
Grant Certificate if requested to do so by the Company.  If Grantee’s country of
residence (and/or the country of employment, if different) requires withholding
of Tax-Related Items and if Grantee has not executed and delivered to the
Company the Tax Withholding Payment Authorization prior to the one or more dates
on which a Grantee’s liability for a Tax-Related Item becomes due as determined
by applicable law (generally, the date or dates that shares of Stock underlying
this Stock Grant vest and become issuable pursuant to Section 3(a) of this Stock
Grant Certificate) (any such date, the “Taxable Date”), then prior to the
delivery of shares of Stock upon the vesting of the Stock Grant, the Company:
(i) shall withhold a sufficient number of whole shares of Stock otherwise
issuable upon the vesting of the Stock Grant that have an aggregate Fair Market
Value sufficient to pay the minimum Tax-Related Items required to be withheld
(in which case, the cash equivalent of such withheld shares of Stock shall be
used to settle the withholding obligation); or (ii) shall withhold an amount
from Grantee’s regular salary and/or wages, or from any other amounts payable to
Grantee.  In cases where shares of Stock are withheld and the Fair Market Value
of the number of whole shares of Stock withheld is greater than the minimum
Tax-Related Items required to be withheld, the Company shall make a cash payment
to Grantee equal to the difference as soon as administratively practicable.

 

(c)           In the event the withholding requirements are not satisfied
through the sale of shares of Stock pursuant to the Tax Withholding Payment
Authorization, through the withholding of shares of Stock or through Grantee’s
regular salary and/or wages or other amounts payable to Grantee, no shares of
Stock will be issued to Grantee unless and until satisfactory arrangements (as
determined by the Committee) have been made by Grantee with respect to the
payment of any Tax-Related Items which the Company determines, in its sole
discretion, must be withheld or collected with respect to the Stock Grant.  By
accepting the grant of the Stock Grant, Grantee expressly consents to the
withholding of shares of Stock and/or the withholding of amounts from Grantee’s
regular salary and/or wages, or other amounts payable to Grantee, as provided
for hereunder.  All other Tax-Related Items related to the Stock Grant and any
shares of Stock acquired pursuant to the vesting of the Stock Grant are
Grantee’s sole responsibility.

 

6

--------------------------------------------------------------------------------


 

9.             Data Privacy Consent.  Pursuant to applicable personal data
protection laws, the Company hereby notifies Grantee of the following in
relation to Grantee’s personal data and the collection, processing and transfer
of such data in relation to the Company’s grant of the Stock Grant and Grantee’s
participation in the Plan.  The collection, processing and transfer of Grantee’s
personal data is necessary for the Company’s administration of the Plan and
Grantee’s participation in the Plan.  Grantee’s denial and/or objection to the
collection, processing and transfer of personal data may affect Grantee’s
participation in the Plan.  As such, Grantee voluntarily acknowledges and
consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.

 

The Company holds certain personal information about Grantee, including
Grantee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all equity awards or any other entitlement to shares of Stock awarded, canceled,
purchased, vested, unvested or outstanding in Grantee’s favor, for the purpose
of managing and administering the Plan (“Data”).  The Data may be provided by
Grantee or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. The Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in Grantee’s country of residence.  Data processing operations will
be performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for Grantee’s participation in the Plan.

 

The Company will transfer Data as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and the
Company may further transfer Data to any third parties assisting the Company in
the implementation, administration and management of the Plan.  These recipients
may be located in the European Economic Area, or elsewhere throughout the world,
such as the United States.  Grantee hereby authorizes (where required under
applicable law) them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing Grantee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Stock on Grantee’s behalf to a broker or other
third party with whom Grantee may elect to deposit any shares of Stock acquired
pursuant to the Plan.

 

Grantee may, at any time, exercise his or her rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of

 

7

--------------------------------------------------------------------------------


 

applicable laws) of the Data, and (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
Grantee’s participation in the Plan.  Grantee may seek to exercise these rights
by contacting Grantee’s local HR manager or the Company’s Human Resources
Department.

 

10.           No Right to Continue Employment or Service.  None of the Plan,
this Stock Grant Certificate, or any related material shall give Grantee the
right to remain employed by the Company or to continue in the service of the
Company in any other capacity.

 

11.           Venue.  In accepting this Stock Grant, Grantee is deemed to submit
to the exclusive jurisdiction and venue of the federal or state courts of the
State of Minnesota of the United States of America to resolve any and all issues
that may arise out of or relate to this Stock Grant and this Stock Grant
Certificate.

 

12.           Binding Effect.  This Stock Grant Certificate shall be binding
upon the Company and Grantee and their respective heirs, executors,
administrators and successors.

 

13.           Headings and Sections.  The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate.  All references to
sections in this Stock Grant Certificate shall be to sections of this Stock
Grant Certificate unless otherwise expressly stated as part of such reference.

 

14.           Language.  If Grantee receives this Stock Grant Certificate or any
other document related to the Plan translated into a language other than English
and the translated version is different to the English version, the English
version will control.

 

15.           Nature of the Grant.  In accepting this Stock Grant, Grantee
acknowledges that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan or this Stock
Grant Certificate;

 

(b)           the grant of the Stock Grant is voluntary and occasional and does
not create any contractual or other right to receive future Stock Grants, or
benefits in lieu of Stock Grants, even if Stock Grants have been granted
repeatedly in the past;

 

(c)           all decisions with respect to future Stock Grants, if any, will be
at the sole discretion of the Company;

 

(d)           Grantee is voluntarily participating in the Plan;

 

8

--------------------------------------------------------------------------------


 

(e)                                  the Stock Grant is an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of
Grantee’s employment contract, if any;

 

(f)                                    the Stock Grant is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company;

 

(g)                                 in the event that Grantee is not an employee
of the Company, the Stock Grant will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the Stock Grant will
not be interpreted to form an employment contract with the Employer of the
Company;

 

(h)                                 the future value of the underlying shares of
Stock subject to this Stock Grant is unknown and cannot be predicted with
certainty and if Grantee vests in the Stock Grant and is issued the shares of
Stock, the value of those shares may increase or decrease;

 

(i)                                     in consideration of the grant of the
Stock Grant, no claim or entitlement to compensation or damages shall arise from
termination of the Stock Grant or diminution in value of the Stock Grant or
shares of Stock acquired upon vesting of the Stock Grant resulting from
termination of Grantee’s employment or service by the Company (for any reason
whatsoever and whether or not in breach of local labor laws) and Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Stock Grant Certificate,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;

 

(j)                                     in the event of termination of Grantee’s
employment or service (whether or not in breach of local labor laws), Grantee’s
right to receive the Stock Grant and vest in the Stock Grant under the Plan, if
any, will terminate effective as of the date that Grantee is no longer actively
employed or providing service and will not be extended by any notice period
mandated under local law (e.g., active employment or service would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of termination of Grantee’s employment or service (whether or not
in breach of local labor laws), Grantee’s right to vest in the

 

9

--------------------------------------------------------------------------------


 

Stock Grant after such termination, if any, will be measured by the date of
termination of Grantee’s active employment or service and will not be extended
by any notice period mandated under local law;  the Committee shall have the
exclusive discretion to determine when Grantee is no longer actively employed or
providing service for purposes of his or her Stock Grant;

 

(k)                                  the Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying shares of Stock; and

 

(l)                                     Grantee is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan or
the Stock Grant.

 

16.                                 Private Placement.  If Grantee is resident
and/or employed outside of the United States, the grant of the Stock Grant is
not intended to be a public offering of securities in Grantee’s country of
residence (and country of employment, if different).  The Company has not
submitted any registration statement, prospectus or other filing with the local
securities authorities (unless otherwise required under local law), and the
Stock Grant is not subject to the supervision of the local securities
authorities.

 

17.                                 Electronic Delivery.  The Company may, in
its sole discretion, decide to deliver any documents related to the Stock Grant
granted to Grantee under the Plan by electronic means.  Grantee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

18.                                 English Language.  If Grantee is resident
outside of the United States, Grantee acknowledges and agrees that it is
Grantee’s express intent that the Stock Grant Certificate, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Stock Grant, be drawn up in English.  If Grantee has received
the Stock Grant Certificate, the Plan or any other documents related to the
Stock Grant translated into a language other than English, and if the meaning of
the translated version is different from the English version, the meaning of the
English version shall control.

 

19.                                 Addendum.  Notwithstanding any provisions of
the Stock Grant Certificate to the contrary, the Stock Grant shall be subject to
any special terms and conditions for Grantee’s country of residence (and country
of employment, if different), as are forth in the applicable Addendum to the
Stock Grant Certificate.  Further, if Grantee transfers residence and/or
employment to another country reflected in an Addendum to the Stock Grant
Certificate, the special terms and conditions for such country will apply to
Grantee to the extent the Company determines, in its sole discretion, that the
application of such

 

10

--------------------------------------------------------------------------------


 

terms and conditions is necessary or advisable in order to comply with local law
or to facilitate the administration of the Plan.  Any applicable Addendum shall
constitute part of the Stock Grant Certificate.

 

20.                                 Additional Requirements.  The Company
reserves the right to impose other requirements on the Stock Grant, any payment
made pursuant to the Stock Grant, and Grantee’s participation in the Plan, to
the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan.  Such requirements may include (but
are not limited to) requiring Grantee to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.

 

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

Grantee acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Stock
Grant subject to all of the terms and provisions hereof and thereof.  Grantee
has reviewed this Stock Grant Certificate and the Plan in their entirety, has
had an opportunity to obtain the advice of counsel and fully understands all
provisions of this Stock Grant Certificate and the Plan.  Grantee also
acknowledges receipt of the Prospectus for the Plan.

 

 

Dated:

 

 

Signed:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO
STOCK GRANT CERTIFICATE

 

AUSTRALIA

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Stock Grant Certificate (the “Stock Grant Certificate”), the
Stock Grant is subject to the following additional terms and conditions.  All
defined terms as contained in this Addendum shall have the same meaning as set
forth in the Plan and the Stock Grant Certificate.  If Grantee transfers
residency and/or employment to another country reflected in an Addendum, the
additional terms and conditions for such country (if any) will apply to the
Stock Grant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or to facilitate the administration of the Plan.

 

1.                                       Stock Grant Conditioned on Satisfaction
of Regulatory Obligations.  If Grantee is (a) a director of an Affiliate
incorporated in Australia, or (b) a person who is a management-level executive
of an Affiliate incorporated in Australia and who also is a director of an
Affiliate incorporated outside of the Australia, the grant of the Stock Grant is
conditioned upon satisfaction of the shareholder approval provisions of section
200B of the Corporations Act 2001 (Cth) in Australia.

 

*          *          *          *          *

 

13

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO
STOCK GRANT CERTIFICATE

 

NETHERLANDS

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Stock Grant Certificate (the “Stock Grant Certificate”), the
Stock Grant is subject to the following additional terms and conditions.  All
defined terms as contained in this Addendum shall have the same meaning as set
forth in the Plan and the Stock Grant Certificate.  If Grantee transfers
residency and/or employment to another country reflected in an Addendum, the
additional terms and conditions for such country (if any) will apply to the
Stock Grant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or to facilitate the administration of the Plan.

 

1.                                       Waiver of Termination Rights.  As a
condition to the grant of the Stock Grant, Grantee hereby waives any and all
rights to compensation or damages as a result of the termination of Grantee’s
employment with the Company or any reason whatsoever, insofar as those rights
result or may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) Grantee ceasing to have rights under, or
ceasing to be entitled to any awards under the Plan as a result of such
termination.

 

14

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO
STOCK GRANT CERTIFICATE

 

SPAIN

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Stock Grant Certificate (the “Stock Grant Certificate”), the
Stock Grant is subject to the following additional terms and conditions.  All
defined terms as contained in this Addendum shall have the same meaning as set
forth in the Plan and the Stock Grant Certificate.  If Grantee transfers
residency and/or employment to another country reflected in an Addendum, the
additional terms and conditions for such country (if any) will apply to the
Stock Grant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or to facilitate the administration of the Plan.

 

1.                                       Termination for Cause.  Notwithstanding
anything to the contrary in the Plan or the Stock Grant Certificate, “Cause”
shall be defined in the Plan, irrespective of whether the termination is or is
not considered a fair termination (i.e., “despido procedente”) under Spanish
legislation.

 

2.                                       Grantee Labor Acknowledgement.  The
following provision supplements Section 15 of the Stock Grant Certificate:

 

In accepting the Stock Grant, Grantee acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.  Further, Grantee
understands and agrees that, as a condition of the grant of Stock Grant,
Grantee’s termination of employment for any reason (including for the reasons
listed below) will automatically result in the cancellation and loss of any
Stock Grant that may have been granted to Grantee and that were not fully vested
on the date of termination.  In particular, Grantee understands and agrees that
the Stock Grant will be cancelled without entitlement to vesting for the
acquisition of shares of Stock or to any amount as indemnification if Grantee
terminates employment by reason of, including, but not limited to: resignation,
death, disability, retirement, disciplinary dismissal adjudged to be with Cause,
disciplinary dismissal adjudged or recognized to be without Cause, individual or
collective layoff on objective grounds, whether adjudged to be with Cause or
adjudged or recognized to be without Cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under
Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Company, and under Article 10.3 of Royal Decree
1382/1985.  Furthermore, Grantee understands that the Company has unilaterally,
gratuitously and in its sole discretion decided to grant Stock Grant under the
Plan to individuals who may be Grantees of the Company or an Affiliate
throughout the world.  The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or an Affiliate on an ongoing basis.

 

15

--------------------------------------------------------------------------------


 

Consequently, Grantee understands that the Stock Grant is granted on the
assumption and condition that the Stock Grant and the shares of Stock issued
upon vesting of the Stock Grant shall not become a part of any employment
contract (either with the Company or an Affiliate) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.  In addition, Grantee understands that the grant of
the Stock Grant would not be made to Grantee but for the assumptions and
conditions referred to above; thus, Grantee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of Stock Grant shall be null and void.

 

*          *          *          *          *

 

16

--------------------------------------------------------------------------------


 

TORNIER N.V. 2010 INCENTIVE PLAN

 

ADDENDUM TO
STOCK GRANT CERTIFICATE

 

UNITED KINGDOM

 

In addition to the provisions of the Tornier N.V. 2010 Incentive Plan (the
“Plan”) and the Stock Grant Certificate (the “Stock Grant Certificate”), the
Stock Grant is subject to the following additional terms and conditions.  All
defined terms as contained in this Addendum shall have the same meaning as set
forth in the Plan and the Stock Grant Certificate.  If Grantee transfers
residency and/or employment to another country reflected in an Addendum, the
additional terms and conditions for such country (if any) will apply to the
Stock Grant to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or to facilitate the administration of the Plan.

 

1.                                       Income Tax and Social Insurance
Contribution Withholding.  The following provisions shall replace Section 8 of
the Stock Grant Certificate:

 

(a)                                  Regardless of any action the Company takes
with respect to any or all income tax, primary and secondary Class 1 National
Insurance contributions, payroll tax or other tax-related withholding
attributable to or payable in connection with or pursuant to the grant or
vesting of the Stock Grant, or the release or assignment of the Stock Grant for
consideration, or the receipt of any other benefit in connection with the Stock
Grant (“Tax-Related Items”), Grantee acknowledges that the ultimate liability
for all Tax-Related Items legally due by Grantee is and remains Grantee’s
responsibility and that the Company: (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Grant, including the grant of the Stock Grant and the
vesting of the Stock Grant; and (ii) does not commit to structure the terms of
the Stock Grant or any aspect of the Stock Grant to reduce or eliminate
Grantee’s liability for Tax-Related Items.

 

(b)                                 As a condition of settling the Stock Grant
following the date of vesting, the Company shall be entitled to withhold and
Grantee agrees to pay, or make adequate arrangements satisfactory to the Company
to satisfy, all obligations of the Company to account to HM Revenue & Customs
(“HMRC”) for any Tax-Related Items.  In this regard, Grantee authorizes the
Company to withhold all applicable Tax-Related Items legally payable by Grantee
from any wages or other cash compensation paid to Grantee by the Company. 
Alternatively, or in addition, if permissible under local law, Grantee
authorizes the Company, at its discretion and pursuant to such procedures as it
may specify from time to time, to satisfy the obligations with regard to all
Tax-Related Items legally payable by Grantee by one or a combination of the
following: (i) withholding otherwise deliverable shares of Stock; (ii) arranging
for the sale of shares of Stock otherwise deliverable to Grantee (on Grantee’s
behalf and at Grantee’s direction pursuant to this authorization); or
(iii) withholding from the proceeds of the sale of any shares of Stock acquired
upon the vesting of the Stock Grant.  If the obligation for Tax-

 

17

--------------------------------------------------------------------------------


 

Related Items is satisfied by withholding a number of whole shares of Stock as
described herein, Grantee shall be deemed to have been issued the full number of
whole shares of Stock issued upon vesting of the Stock Grant, notwithstanding
that a number of shares of Stock are held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Stock Grant.    If,
by the date on which the event giving rise to the Tax-Related Items occurs (the
“Chargeable Event”), Grantee has relocated to a country other than the United
Kingdom, Grantee acknowledges that the Company may be required to withhold or
account for Tax-Related Items in more than one country, including the United
Kingdom.  Grantee also agrees that the Company may determine the amount of
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right which Grantee may have to
recover any overpayment from the relevant tax authorities.

 

(c)                                  Grantee shall pay to the Company any amount
of Tax-Related Items that the Company may be required to account to HMRC with
respect to the Chargeable Event that cannot be satisfied by the means previously
described.  If payment or withholding is not made within 90 days of the
Chargeable Event or such other period as required under U.K. law (the “Due
Date”), Grantee agrees that the amount of any uncollected Tax-Related Items
shall (assuming Grantee are not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), constitute a loan owed by Grantee to the Company, effective
on the Due Date.  Grantee agrees that the loan will bear interest at the
then-current HMRC Official Rate and it will be immediately due and repayable,
and the Company may recover it at any time thereafter by any of the means
referred to above.  If any of the foregoing methods of collection are not
allowed under applicable laws or if Grantee fails to comply with Grantee’s
obligations in connection with the Tax-Related Items as described in this
section, the Company may refuse to deliver any shares of Stock otherwise
issuable upon the vesting of the Stock Grant.

 

2.                                       Exclusion of Claim.  Grantee
acknowledges and agrees that Grantee will have no entitlement to compensation or
damages in consequence of the termination of Grantee’s employment with the
Company for any reason whatsoever and whether or not in breach of contract,
insofar as such entitlement arises or may arise from Grantee’s ceasing to have
rights under or to be entitled to vesting of the Stock Grant as a result of such
termination, or from the loss or diminution in value of the Stock Grant.  Upon
the grant of the Stock Grant, Grantee shall be deemed to have irrevocably waived
any such entitlement.

 

18

--------------------------------------------------------------------------------